      Case 4:19-cv-01003-P Document 1 Filed 11/27/19               Page 1 of 13 PageID 1


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 AMY TIPTON, on Behalf of Herself and             §
 on Behalf of All Others Similarly Situated,      §
                                                  §
        Plaintiff,                                §
                                                  §
 V.                                               §      CIVIL ACTION NO. : 4:19-cv-1003
                                                  §         JURY TRIAL DEMANDED
 3B INSPECTION, LLC,                              §
                                                  §
        Defendant.                                §
                                                  §

                     PLAINTIFF’S ORIGINAL COMPLAINT
              COLLECTIVE ACTION, CLASS ACTION & JURY DEMAND

       1.      Defendant 3B Inspection, LLC (“Defendant”) required Amy Tipton (“Plaintiff”) to

work more than forty hours in a workweek without overtime compensation.                 Defendant

misclassified Plaintiff and other similarly situated workers throughout the United States as exempt

from overtime under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

       2.      Defendant’s conduct violates the FLSA, which requires non-exempt employees to

be compensated for all hours in excess of forty in a workweek at one and one-half times their

regular rates of pay. See 29 U.S.C. § 207(a). On behalf of herself and all other similarly situated

employees, Plaintiff brings this action as a collective action under the FLSA, 29 U.S.C. § 216(b).

Members of the FLSA collective action are referred to as the “FLSA Class Members.”

       3.      Plaintiff worked for Defendants in New Mexico. Just as the non-payment of

overtime violates federal law, so too does it violate New Mexico state law. Accordingly, Plaintiff

also brings claims arising under New Mexico Minimum Wage Act for Defendant’s failure to pay




                                                1
     Case 4:19-cv-01003-P Document 1 Filed 11/27/19                 Page 2 of 13 PageID 2


overtime. Plaintiff seeks to pursue these claims as a Rule 23 class action. Members of the Rule

23 class action are referred to as the “New Mexico Class Members.”

                    SUBJECT MATTER JURISDICTION AND VENUE

       4.       This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331. This Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. § 1367 because those claims arise from a common nucleus of operative fact

with the federal claims, namely the failure to pay overtime to non-exempt employees.

       5.      Venue is proper in this District because a Defendant’s United States headquarters

is in this District, because Defendant does a sizeable portion of its business in this District, and

many of the wrongs herein alleged occurred in this District.

                        PARTIES AND PERSONAL JURISDICTION

       6.      Plaintiff Amy Tipton is an individual residing in Stone County, Montana.

Plaintiff’s written consent to this action is attached hereto as Exhibit “A.” Plaintiff performed

work for Defendant within the last three years for which she did not receive the FLSA’s required

overtime.

       7.      The FLSA Class Members are all current and former inspectors, and all employees

in substantially similar positions, that worked at any time during the three-year period before the

filing of this Complaint nationwide that were paid on a day rate.

       8.      The New Mexico Class Members all current and former inspectors, and all

employees in substantially similar positions, that worked at any time during the three-year period

before the filing of this Complaint in New Mexico that were paid on a day rate.




                                                 2
     Case 4:19-cv-01003-P Document 1 Filed 11/27/19               Page 3 of 13 PageID 3


       9.     Defendant 3B Inspection, LLC. is a corporation organized under the laws of Texas.

Defendant may be served process through its registered agent UNITED STATES

CORPORATION AGENTS, INC. at 9900 SPECTRUM DRIVE AUSTIN, TX 78717.

                                         COVERAGE

       10.    At all material times, Defendant has been an employer within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).

       11.    Plaintiff, FLSA Class Members, and New Mexico Class Members are all

employees of Defendant.

       12.    At all material times, Defendant has been an enterprise within the meaning of 3(r)

of the FLSA. 29 U.S.C. § 203(r).

       13.    At all material times, Defendant has been an enterprise or enterprise in commerce

or in the production of goods for commerce within the meaning of 3(s)(1) of the FLSA because

Defendant has had and continues to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       14.    Furthermore, Defendant has an annual gross business volume of not less than

$500,000.

       15.    At all material times, Plaintiff and Class Members were employees who engaged

in commerce or in the production of goods for commerce as required by 29 USC § 207.

                                            FACTS

       16.    Defendant 3B Inspection, LLC provides inspection services to the oil and gas

industries.

       17.    Specifically, Defendant provides inspection of full pipeline systems, and related

entities, including process plants, pump and compressor stations, terminals, and tanks. Defendant




                                               3
     Case 4:19-cv-01003-P Document 1 Filed 11/27/19                   Page 4 of 13 PageID 4


provides inspection of gas gathering systems and related facilities, and of public utility distribution

systems.

       18.     Plaintiff worked for Defendant as an inspector from approximately October of 2018

through January of 2019.

       19.     Defendant classified Plaintiff as an employee.

       20.     Defendant staffs inspectors to work in New Mexico.

       21.     Defendant operates throughout the country.

       22.     Defendant provided Plaintiff with an offer letter.

       23.     Defendant provides other inspectors with offer letters.

       24.     Plaintiff’s job title while employed by Defendant was welding inspector.

       25.     As an inspector, Plaintiff was responsible for performing visual and non-destructive

testing on pipelines and gas plants owned and operated by Defendant’s customers.

       26.     For her labor, Defendant paid Plaintiff a day rate but did not pay her overtime for

his hours in excess of forty per week. In other words, Defendant misclassified Plaintiff as exempt.

       27.     Defendant paid plaintiff a day rate of $288.00.

       28.     Defendant never converted Plaintiff’s day rate into a regular rate of pay for

purposes of calculating overtime.

       29.     Defendant never calculated nor paid Plaintiff any overtime.

       30.     Plaintiff is a non-exempt employee.

       31.     Defendant paid dozens of other inspectors classified as employees throughout the

United States on the same day rate compensation system as Plaintiff.

       32.     Plaintiff and other inspectors commonly work in excess of 12 hours each day.




                                                  4
     Case 4:19-cv-01003-P Document 1 Filed 11/27/19                  Page 5 of 13 PageID 5


       33.     Inspectors usually work five to six days each week, for a schedule that equates into

workweeks well exceeding 40 hours.

       34.     Defendant also compensated Plaintiff with additional day rate compensation which

should have been included in the regular rate of pay.

       35.     However, despite working overtime hours, Defendant does not pay its inspectors

overtime because it pays the same flat day rate regardless on the number of hours worked.

       36.     No exemption in the FLSA shelters Defendant from paying overtime to its

inspectors.

       37.     Inspectors like Plaintiff are not guaranteed a set number of days to work per week.

       38.     Inspectors like Plaintiff are not guaranteed a set weekly payment.

       39.     Inspectors are paid on a day rate basis, not on a salary basis.

       40.     Plaintiff was paid on a day rate basis, not on a salary basis.

       41.     Plaintiff was not paid time-and-a-half for all hours worked over forty in a given

workweek.

       42.     Plaintiff worked overtime as defined in the FLSA.

       43.     Other inspectors employed by Defendant worked overtime as defined in the FLSA.

       44.     Because Inspectors are on a day rate, the executive, administrative, or professional

exemptions cannot apply. See 29 C.F.R. §§ 541.100, 541.200, 541.300.

       45.     Inspectors do not supervise other employees or manage a customarily recognized

department of Defendant’s company.

       46.     Inspectors have no authority to hire or fire other employees.

       47.     Inspectors are field employees, not office employees. They perform work related

to Defendant’s core business, not the management of the company’s operations.



                                                 5
       Case 4:19-cv-01003-P Document 1 Filed 11/27/19                 Page 6 of 13 PageID 6


        48.     Inspectors also perform extensive physical labor to perform their inspection work.

        49.     The primary duty of an inspector does not require independent judgment or

discretion. Instead, inspectors are required to carry out their inspections according to detailed step-

by-step procedures promulgated by Defendant or Defendant’s customers.

        50.     The FLSA’s regulations even provide that inspection work is non-exempt work:

                Ordinary inspection work generally does not meet the duties
                requirements for the administrative exemption. Inspectors normally
                perform specialized work along standardized lines involving well-
                established techniques and procedures which may have been
                catalogued and described in manuals and other sources. Such
                inspectors rely on techniques and skills acquired by special training
                or experience. They have some leeway in the performance of their
                work but only within closely prescribed limits.

29 C.F.R. 541.203(g).

        51.     Inspectors are not computer-systems analysts, computer programmers, software

engineers, or other similar employees.

        52.     Despite these facts, Defendant misclassified its inspectors as exempt from overtime

pay.

        53.     As a result of Defendant’s pay policies, Plaintiff and other inspectors were denied

overtime pay.

        54.     Defendant knew or showed reckless disregard for whether Plaintiff and the other

inspectors were entitled to overtime pay under the law.

                        COUNT ONE: VIOLATION OF 29 U.S.C. § 207

        55.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

        56.     Defendant’s practice of failing to pay Plaintiff time-and-a-half for all hours worked

in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.




                                                  6
     Case 4:19-cv-01003-P Document 1 Filed 11/27/19                  Page 7 of 13 PageID 7


       57.      None of the exemptions provided by the FLSA regulating the duty of employers

to pay overtime at a rate not less than one and one-half times the regular rate at which its employees

are paid are applicable to Defendant, Plaintiff, or the FLSA Class Members.

                          COLLECTIVE ACTION ALLEGATIONS

       58.     Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       59.     Plaintiff has actual knowledge that FLSA Class Members have also been denied

overtime pay for hours worked over forty (40) hours in a workweek as a result of Defendant’s

misclassification of its employees.

       60.   Plaintiff’s knowledge is based on her personal work experience and through

communications with other workers of Defendant.            Plaintiff personally worked with other

inspectors under the same compensation structure at multiple job sites for Defendant.

       61.     Other workers similarly situated to the Plaintiff worked for Defendant throughout

the United States, but were not paid overtime at the rate of one and one-half their regular rates of

pay when those hours exceeded forty (40) hours in a workweek.

       62.     Although Defendant permitted and/or required FLSA Class Members to work in

excess of forty (40) hours in a workweek, Defendant denied them full compensation for their hours

worked over forty (40).

       63.     Defendant misclassified and continues to misclassify FLSA Class Members as

exempt employees.

       64.     FLSA Class Members perform or have performed the same or similar work as

Plaintiff and were misclassified as exempt by Defendant.




                                                  7
     Case 4:19-cv-01003-P Document 1 Filed 11/27/19                    Page 8 of 13 PageID 8


        65.        Plaintiff had the same job duties as other employees of Defendant who had the same

job title as Plaintiff and worked for Defendant at any time during the three years prior to the filing

of this lawsuit.

        66.        FLSA Class Members are not exempt from receiving overtime pay under the FLSA.

        67.        As such, FLSA Class Members are similar to Plaintiff in terms of relevant job

duties, pay structure, misclassification as exempt employees and/or the denial of overtime pay.

        68.        Defendant’s failure to pay overtime compensation at the rate required by the FLSA

results from generally applicable policies or practices, and does not depend on the personal

circumstances of any FLSA Class Member.

        69.        Defendant employed at least 20 other inspectors within the last 3 years who were

paid on a day rate.

        70.        Defendant employed at least 100 other inspectors within the last 3 years who were

paid on a day rate.

        71.        Defendant employed at least 40 other employees with the same job title as Plaintiff

who were not paid overtime.

        72.        Defendant employed at least 50 other employees with the same job title as Plaintiff

who worked overtime for at least one week during their employment with Defendant and were not

paid one and one-half times their regular rate of pay for all overtime hours worked.

        73.        The experiences of Plaintiff, with respect to her pay, hours, and duties are typical

of the experiences of the FLSA Class Members.

        74.        The specific job titles or precise job responsibilities of each FLSA Class Member

does not prevent collective treatment.




                                                    8
     Case 4:19-cv-01003-P Document 1 Filed 11/27/19                  Page 9 of 13 PageID 9


       75.     All FLSA Class Members, irrespective of their particular job requirements, are

entitled to overtime compensation for hours worked in excess of forty (40) in a workweek.

       76.     Although the exact amount of damages may vary among the FLSA Class Members,

the damages for the FLSA Class Members can be easily calculated by a simple formula. The claims

of all FLSA Class Members arise from a common nucleus of facts. Liability is based on a

systematic course of wrongful conduct by Defendant that caused harm to all FLSA Class Members.

       77.     As such, the class of similarly situated Plaintiffs for the FLSA Class is properly

defined as follows:

               All current and former inspectors, and all employees with
               substantially similar duties, who worked for Defendant at any time
               during the three-year period before the filing of this Complaint to
               present that were paid a day rate.

                      COUNT TWO: VIOLATION OF NEW MEXICO STATE LAW

       78.     Plaintiff and New Mexico Class Members incorporate all allegations contained in

the foregoing paragraphs.

       79.     Defendant’s practice of failing to pay overtime at one and one-half times Plaintiff’s

and the New Mexico Class Members’ regular rates violates the New Mexico Minimum Age Act

and its implementing regulations.


       80.     Under the Minimum Wage Act (“MWA”):

               An employee shall not be required to work more than forty hours in
               any week of seven days, unless the employee is paid one and one-
               half times the employee’s regular hourly rate of pay for all hours
               worked in excess of forty hours.

       81.     Defendants violated the MWA by requiring that Plaintiff work hours in excess of

forty in a week regularly throughout her employment without paying her one and one-half times

her regular hourly rate for that time. N.M. Stat. Ann. 50-4-22(D).


                                                 9
    Case 4:19-cv-01003-P Document 1 Filed 11/27/19                   Page 10 of 13 PageID 10


        82.     Plaintiff sues under N.M. Stat. Ann. 50-4-26(C), which authorizes a private cause

of action for any violation of N.M. Stat. Ann. 50-4-22(D).

        83.     By law, Plaintiff is entitled to her unpaid or underpaid overtime plus interest and

an additional amount equal to twice the amount of his unpaid or underpaid overtime. Plaintiff is

also entitled to costs of this action and reasonable attorneys’ fees.

                              RULE 23 CLASS ACTION ALLEGATIONS

        84.     Plaintiff brings this action on her own behalf and as a representative party, pursuant

to Fed. R. Civ. P. 23(b). Plaintiff seeks class certification of the New Mexico state law claims

with a class definition as follows:

                All current and former inspectors, and all employees with substantially
                similar duties, who worked for Defendants in New Mexico and were paid a
                day rate at any time during the three-year period before the filing of this
                Complaint

        85.     Defendants’ policy of failing to pay the amount of overtime dictated by New

Mexico state law affects members of the New Mexico Class in a substantially similar manner.

Plaintiff and the New Mexico Class Members have claims based on the same legal and remedial

theories. Plaintiff and the New Mexico Class Members have claims based on the same facts.

Therefore, Plaintiff’s claims are typical of the New Mexico Class Members’ claims.

        86.     Although Plaintiff does not know the precise number of the members of the

proposed class, there are more than 40 members. Further, the identity of the members of the class

is readily discernible from Defendant’s records.

        87.     Plaintiff and the proposed class on one hand, and Defendants on the other, have a

commonality of interest in the subject matter and remedy sought, namely back wages plus

penalties, interest, attorneys’ fees and the cost of this lawsuit.




                                                   10
   Case 4:19-cv-01003-P Document 1 Filed 11/27/19                   Page 11 of 13 PageID 11


       88.      There are questions of law and fact that are common to all members of the proposed

class and those questions predominate over any question affecting only individual members of the

class. Those common questions include, but are not limited to, the following:

             a. Whether Plaintiff and the other inspectors are exempt form overtime under New

                Mexico state law;

             b. Whether Defendant failed to pay Plaintiff and the other inspectors overtime;

             c. Whether Defendant’s actions were willful; and

             d. The proper measure and calculation of damages.

       89.      Plaintiff’s claims are typical of the claims of the classes because Plaintiff was not

paid overtime wages in accordance with New Mexico law.

       90.      Plaintiff will fairly and adequately protect the interests of the proposed class in the

prosecution of this action and in the administration of all matters relating to the claims stated

herein. Plaintiff has no interests antagonistic to the members of the proposed class. Plaintiff is

committed to the vigorous prosecution of this case as a class action and has retained counsel who

are experienced in class action litigation in general and wage and hour litigation in particular.

       91.      The Class Action is a superior form to resolve the New Mexico state law claims

because of the common nucleus of operative fact centered on the continued failure of Defendants

to pay its employees according to the provisions of New Mexico state law because Defendants

uniformly paid those employees on a straight time for overtime basis.

       92.      In this action, common issues will be the object of the majority of the efforts of the

litigants and the Court. A class action is superior to other available methods for the fair and

efficient adjudication of this controversy. A class action will also thwart unduly duplicative

litigation resulting in inconsistent judgments pertaining to Defendant’s policies. The injuries



                                                  11
   Case 4:19-cv-01003-P Document 1 Filed 11/27/19                     Page 12 of 13 PageID 12


suffered by each individual class member are relatively small in comparison to the burden and

expense of individual prosecution of a complex and extensive litigation necessitated by

Defendant’s conduct. It would be virtually impossible for members of the classes individually to

redress effectively the wrongs done to them; even if the members of the class could afford such

individual litigation, the court system could not. Individualized litigation presents the possibility

for inconsistent or contradictory judgments. Individualized litigation increases the delay and

expense to all parties and to the court system presented by the complex, legal and factual issues of

the case. By contrast, the class action presents far fewer logistical issues and provides the benefits

of a single adjudication, economy of scale and comprehensive supervision by a single court

       93.      Plaintiff is entitled to order certifying this case as a class action.


                                              JURY DEMAND

       94.       Plaintiff and Class Members hereby demand trial by jury on all issues.

                                                   PRAYER

       95.      For these reasons, Plaintiff prays for:

             a. An order designating the FLSA Class as a collective action and authorizing notice
                pursuant to 29 U.S.C. § 216(b) to all inspectors and all similarly situated employees
                to permit them to join this action by filing a written notice of consent;

             b. An order certifying this matter under Fed. R. Civ. P. 23 for the New Mexico Class
                Members;

             c. A judgment against Defendant awarding Plaintiff and the FLSA Class Members all
                their unpaid overtime compensation and liquidated damages;

             d. A judgment against Defendant awarding Plaintiff and New Mexico Class Members
                all of their unpaid or underpaid overtime pursuant to the New Mexico Minimum
                Wage Act;

             e. A judgment awarding Plaintiff and New Mexico Class Members twice their unpaid
                or underpaid overtime;


                                                   12
   Case 4:19-cv-01003-P Document 1 Filed 11/27/19             Page 13 of 13 PageID 13


         f. Pre and post-judgment interest pursuant to New Mexico wage law;

         g. An order awarding attorneys’ fees and costs;

         h. Such other and further relief as may be necessary and appropriate.


                                            Respectfully submitted,

                                            By: /s/ Beatriz Sosa-Morris
                                            Beatriz Sosa-Morris
                                            SOSA-MORRIS NEUMAN, PLLC
                                            BSosaMorris@smnlawfirm.com
                                            Texas State Bar No. 24076154
                                            5612 Chaucer Drive
                                            Houston, Texas 77005
                                            Telephone: (281) 885-8844
                                            Facsimile: (281) 885-8813

                                           LEAD ATTORNEY IN CHARGE FOR PLAINTIFF AND
                                           CLASS MEMBERS




OF COUNSEL:
John Neuman
JNeuman@smnlawfirm.com
State Bar No. 24083560
SOSA-MORRIS NEUMAN, PLLC
5612 Chaucer Drive
Houston, Texas 77005
Telephone: (281) 885-8630
Facsimile: (281) 885-8813




                                            13
